DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 11 include the following limitation in question: 
“shutting down”. 
	The claim limitation is indefinite because it recites an action, an action of shutting down, without clearly indicating what is encompassed by the shutdown. Is the entire electric meter shut down, is a portion of the electric meter shut down, are the loads connected to the electric meter shut down? As best understood by the examiner, the claimed shutting down is a part shut down of the electricity meter, akin to a sleep or low power state. If the meter was completely shut down, it would not be able to implement the subsequently claimed limitation following a complete shut down of the meter.  


Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claim 8 and/or 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Chamarti (US 20130119974) and Driscoll (US 20160154040).

Regarding claim 1, Coppola discloses an electric meter (see Abstract, Figs. 1-2, and column 4 lines 50 – column 5 line 15) comprising: 
a control device (see Fig. 2 and column 6 lines 4-28: microprocessor 24); 
a battery (see Fig. 2 and column 6 lines 4-28: battery 48); and 
a power supply operatively connected to at least one terminal pair and configured to provide power to components of the electric meter, including the control device (see Fig. 2 and column 5 line 51 – column 6 line 26: power supply connected to power lines, display pair of connections/terminal pair with the power line, powers all components during normal operation), 
wherein a power line outage detector is configured for: 
determining that the power supply is operating using power supplied by the battery (see column 3 lines 40-65 and column 6 lines 3-30: power line outage detector determines that power is lost and is now relying upon battery power); 
in response to determining that the power system is operating using power supplied by the battery, sending a first signal to the control device indicating that the power supply is operating using power supplied by the battery (see column 3 lines 40-65 and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor); 
determining that the power supply is operating using power supplied by an external power line via the at least one terminal pair (see column 6 lines 28-39 and column 8 line 60 – column 9 line 5: detects resumption of power of line 55); and 
in response to determining that the power supply is operating using power supplied by the external power line, sending a second signal to the control device indicating that the power supply is operating using power supplied by the external power line (see column 6 lines 28-39 and column 8 line 60 – column 9 line 5: detects resumption of power of line 55 and sends signal/pulse to microprocessor); 
wherein the control device is configured for: 
receiving the first signal from the power line outage detector (see Figs 4-5 and column 3 lines 40-65 and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor receives signal); 
determining that the first signal from the power line outage detector corresponds to a start of a power interruption (see Figs 4-5 and column 3 lines 40-65 and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor performs actions in response to determination of power line outage detector); 
receiving the second signal from the power line outage detector (see Figs 4-5 and column 6 lines 28-39 and column 8 line 60 – column 9 line 5: detects resumption of power of line 55 and sends signal/pulse to microprocessor, i.e. microprocessor receives signal); 
determining that the second signal from the power line outage detector corresponds to an end of the power interruption (see Figs 4-5 and column 6 lines 28-40: microprocessor is aware that power is restored/end of interruption); and 
determining a duration of the power interruption based on a time difference between receiving the first signal and the second signal from the power supply (see Figs 4-5 and column 6 lines 28-40: outage time determine based on elapsed time between the start and end of the outage).  

	Coppola does not expressly disclose wherein the power supply is connected to the battery; 
wherein the power line outage detector and battery are integrated with the power supply system; 
where the control device is configured for transmitting a communication that indicates the duration of the power interruption to an external monitoring system. 


Chamarti discloses wherein the power supply is connected to the battery (see Fig. 2 and paragraph 0024). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola with the teachings of Chamarti, i.e. connecting the battery to the power supply, for the advantageous benefit of recharging the battery there isn’t an outage.  

Coppola and Chamarti do not expressly disclose wherein the power line outage detector and battery are integrated with the power supply system; and 
where the control device is configured for transmitting a communication that indicates the duration of the power interruption to an external monitoring system. 

Driscoll discloses where a control device is configured for transmitting a communication that indicates the duration of the power interruption to an external monitoring system (see paragraphs 0021 and 0073-0075). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. configuring the meter to transmit outage information, for the advantageous benefit of reporting the information to a central office. 
While the prior art disclose wherein the power supply, the power line outage detector, and battery are separable, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the power supply, power line outage detector, and battery, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v: Detroit Stove Works, 150 U.S. a64 (1893). The meeting the limitations of wherein the power supply implements the functions of the power line outage detector and provides power via the battery of the power meter. 

Regarding claim 8, Coppola discloses an electric meter for monitoring power interruptions (see Abstract, Figs. 1-2, and column 4 lines 50 – column 5 line 15; and see Figs 4-5 and column 6 lines 28-40: electric meter that includes determining outage time determine based on elapsed time between the start and end of the outage) comprising: 
a control device (see Fig. 2 and column 6 lines 4-28: microprocessor 24); 
a memory comprising non-volatile memory (see Abstract and Fig. 2: non-volatile memory); 
a real time clock (RTC) (see column 6 lines 4-30: real time clock); 
a battery operatively connected to the RTC and configured to power the RTC (see Fig. 2 and column 6 lines 4-30: battery connected to real time clock); and 
a power supply operatively connected to at least one terminal pair and configured to provide power to components of the electric meter, including the control device, when power is available from an external power line on the at least one terminal pair (see Fig. 2 and column 5 line 51 – column 6 line 26: power supply connected to power lines, display pair of connections/terminal pair with the power line, powers all components during normal operation); 
wherein the control device is configured for: 
operating using power received from the power supply (see Fig. 2 and column 5 line 51 – column 6 line 26: power supply connected to power lines, display pair of connections/terminal pair with the power line, powers all components during normal operation); 
detecting a power interruption; 
in response to detecting the power interruption, storing a timestamp that corresponds to a beginning of the power interruption in an event log stored in the non-volatile memory (see Figs 4-5 and column 3 lines 40-65, and column 6 lines 3-30 and 50-68: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor performs actions in response to determination of power line outage detector; stores real time in memory); 
detecting an end of the power interruption and resuming operation using power received from the power supply (see Figs 4-5 and column 6 lines 28-40: microprocessor is aware that power is restored/end of interruption); 
determining a current time of the RTC (see Figs 4-5 and column 6 lines 3-30 and 50-68: determines current RTC value); and 
determining a duration of the power interruption based on a time difference between the timestamp that corresponds to the beginning of the power interruption and the current time of the RTC (see Figs 4-5 and column 6 lines 28-40: outage time determine based on elapsed time between the start and end of the outage).



Coppola does not expressly disclose shutting down; and 
transmitting a communication that indicates the duration of the power interruption to an external monitoring system.

Chamarti discloses shutting down (see Fig. 2 and paragraph 0028). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola with the teachings of Chamarti, i.e. shutting down/using sleep mode, for the advantageous benefit of saving power while using the battery during an outage.  

Coppola and Chamarti do not expressly disclose transmitting a communication that indicates the duration of the power interruption to an external monitoring system. 

Driscoll discloses transmitting a communication that indicates the duration of the power interruption to an external monitoring system (see paragraphs 0021 and 0073-0075). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. configuring the meter to transmit outage information, for the advantageous benefit of reporting the information to a central office. 



Regarding claim 2, Coppola discloses wherein the control device comprises memory, and wherein the control devices is further configured for storing the duration of the power interruption in the memory (see Fig. 2 and column 6 lines 3-40: real time data of elapsed time during outage is stored in memory). 

Coppola and Chamarti do not expressly disclose wherein the control device is further configured for storing the a timestamp. 

Driscoll discloses wherein the control device is further configured for storing a timestamp (see Fig. 3 and paragraphs 0024, 0033, and 0073: stores start and stop times in log/memory). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. storing start and stop times, for the advantageous benefit of comparing start and stop times with other meters. 

Regarding claim 9, Coppola discloses wherein the control device is further configured for storing the duration of the power interruption in the memory (see Fig. 2 and column 6 lines 3-40: real time data of elapsed time during outage is stored in memory). 

Coppola and Chamarti do not expressly disclose wherein the control device is further configured for storing the a timestamp. 
Driscoll discloses wherein the control device is further configured for storing a timestamp (see Fig. 3 and paragraphs 0024, 0033, and 0073: stores start and stop times in log/memory). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. storing start and stop times, for the advantageous benefit of comparing start and stop times with other meters. 

	Regarding claim 3, Coppola and Chamarti do not expressly disclose wherein the timestamp corresponds to the start of the power interruption or the end of the power interruption.

Driscoll discloses wherein the timestamp corresponds to the start of the power interruption or the end of the power interruption (see Fig. 3 and paragraphs 0024, 0033, and 0073: stores start and stop times in log/memory). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. storing start and stop times, for the advantageous benefit of comparing start and stop times with other meters. 




Regarding claim 10, Coppola and Chamarti do not expressly disclose wherein the timestamp corresponds to the beginning of the power interruption or the end of the power interruption.

Driscoll discloses wherein the timestamp corresponds to the beginning of the power interruption or the end of the power interruption (see Fig. 3 and paragraphs 0024, 0033, and 0073: stores start and stop times in log/memory). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. storing start and stop times, for the advantageous benefit of comparing start and stop times with other meters. 

Regarding claim 15, Coppola does not expressly disclose a capacitor operatively connected to the control device and configured to provide power to the control device during the power interruption.

Chamarti discloses a capacitor operatively connected to the control device and configured to provide power to the control device during the power interruption (see Fig. 2 and paragraphs 0028 and 0045). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Driscoll with the teachings of Chamarti, i.e. coupling a capacitor to the control device, for the advantageous benefit of allowing the control device to perform certain functions during power outages.  

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Chamarti (US 20130119974), Driscoll (US 20160154040), and Teague (US 7457991).

Regarding claim 4, Coppola discloses wherein the control device comprises memory (see Fig. 2), and wherein the control device is further configured for:
storing the duration of the power interruption in the memory (see column 6 lines 4-40: stores outage time/RTC value in memory);
receiving a third signal from the power supply (see Figs 4-5 and column 3 lines 40-65, column 5 lines 15-20, and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor receives signal, disclosed invention functions during line power outages, i.e. plurality of outages, obvious third signal is produced during a second outage of the plurality of outages);
determining that the third signal from the power supply corresponds to a start of a second power interruption (see Figs 4-5 and column 3 lines 40-65, column 5 lines 15-20, and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor performs actions in response to determination of power line outage detector, disclosed invention functions during line power outages, i.e. plurality of outages, obvious third signal is produced during a second outage of the plurality of outages);
receiving a fourth signal from the power supply (see Figs 4-5 and column 6 lines 28-39, column 5 lines 15-20, and column 8 line 60 – column 9 line 5: detects resumption of power of line 55 and sends signal/pulse to microprocessor, i.e. microprocessor receives signal, disclosed invention functions during line power outages, i.e. plurality of outages, obvious fourth signal is produced during a second outage of the plurality of outages);
determining that the fourth signal from the power supply corresponds to an end of the second power interruption (see Figs 4-5, column 5 lines 15-20, and column 6 lines 28-40: microprocessor is aware that power is restored/end of interruption, disclosed invention functions during line power outages, i.e. plurality of outages, obvious fourth signal is produced during a second outage of the plurality of outages);
determining a duration of the second power interruption based on a time difference between receiving the third signal and the fourth signal from the power supply (see Figs 4-5, column 5 lines 15-20, and column 6 lines 28-40: outage time determine based on elapsed time between the start and end of the outage, disclosed invention functions during line power outages, i.e. plurality of outages, obvious that second outage duration would be provide by the previously discussed third and fourth signals/times). 

Coppola, Chamarti, and Driscoll do not expressly disclose adding the duration of the second power interruption to the duration of the power interruption to obtain a total duration and storing the total duration in the memory.

Teague discloses a system/method that includes identifying the total duration of power interruptions by adding/summing the length of times of outages, i.e. adding the duration of a first power interruption value with other values, storing the total duration in the memory (see column 3 lines 15-25 and Table 2: determines a total outage time for each system via a sum of lengths of times of outages, and stores records in a database/memory). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti and Driscoll with the teachings of Teague, i.e. summing the first outage time with other outage times, for the advantageous benefit of computing a total outage time. Once modified, it would have been obvious to add the current outage time, i.e. the recited first power interruption value, with past/prior outage times in order to compute a total outage time for the power meter. 

Regarding claim 11, Coppola discloses wherein the control device is further configured for detecting a second power interruption;
in response to detecting the second power interruption, storing a timestamp that corresponds to a beginning of the second power interruption in the event log stored in the non- volatile memory (see column 6 lines 4-40: stores values in memory in response to outage; and see Figs 4-5 and column 3 lines 40-65, column 5 lines 15-20, and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor receives signal, disclosed invention functions during line power outages, i.e. plurality of outages, obvious start of second outage is detected);
detecting an end of the second power interruption and resuming operation using power received from the power supply (see Figs 4-5 and column 3 lines 40-65, column 5 lines 15-20, and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, i.e. microprocessor performs actions in response to determination of power line outage detector, disclosed invention functions during line power outages, i.e. plurality of outages, obvious that end of second outage is detected);
	determining a second current time of the RTC (see Figs 4-5, column 5 lines 15-20, and column 6 lines 28-40: microprocessor is aware that power is restored/end of interruption, disclosed invention functions during line power outages, i.e. plurality of outages, obvious that a second current time of the RTC is detected during a second outage of the outages); and 
determining a duration of the second power interruption based on a time difference between the timestamp that corresponds to the beginning of the second power interruption and the second current time of the RTC (see Figs 4-5, column 5 lines 15-20, and column 6 lines 28-40: outage time determine based on elapsed time between the start and end of the outage, disclosed invention functions during line power outages, i.e. plurality of outages, obvious that second outage duration would be provide by the previously discussed third and fourth signals/times). 
Coppola does not expressly disclose shutting down; and 
adding the duration of the second power interruption to the duration of the power interruption to obtain a total duration and storing the total duration in the memory.

Chamarti discloses shutting down (see Fig. 2 and paragraph 0028). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola with the teachings of Chamarti, i.e. shutting down/using sleep mode, for the advantageous benefit of saving power while using the battery during an outage.  

Coppola, Chamarti, and Driscoll do not expressly disclose adding the duration of the second power interruption to the duration of the power interruption to obtain a total duration and storing the total duration in the memory.

Teague discloses a system/method that includes identifying the total duration of power interruptions by adding/summing the length of times of outages, i.e. adding the duration of a first power interruption value with other values, storing the total duration in the memory (see column 3 lines 15-25 and Table 2: determines a total outage time for each system via a sum of lengths of times of outages, and stores records in a database/memory). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti and Driscoll with the teachings of Teague, i.e. summing the first outage time with other outage times, for the advantageous benefit of computing a total outage time. Once modified, it would have been obvious to add the current outage time, i.e. the recited first power interruption value, with past/prior outage times in order to compute a total outage time for the power meter. 

Regarding claims 5 and 12, Coppola and Chamarti do not expressly disclose wherein transmitting a communication that indicates the duration of the power interruption to an external monitoring system comprises transmitting a communication that indicates the total duration.

Driscoll discloses transmitting a communication that indicates the duration of the power interruption to an external monitoring system (see paragraphs 0021 and 0073-0075). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti with the teachings of Driscoll, i.e. configuring the meter to transmit outage information, for the advantageous benefit of reporting the information to a central office. 

	Coppola, Chamarti, and Driscoll do not expressly disclose wherein the transmitting includes a communication that indicates the total duration. 

Teague discloses a system/method that includes generating reports for event logs wherein the report for data collection includes indicates the total duration, i.e. the previously discussed total duration related to the previously discussed outages (see column 3 lines 15-25 and Table 2: determines a total outage time for each system via a sum of lengths of times of outages, and stores records in a database/memory). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti and Driscoll with the teachings of Teague, i.e. summing outage times to compute a total for reporting, for the advantageous benefit of computing and reporting a total outage time. 
	
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Chamarti (US 20130119974), Driscoll (US 20160154040), and Rector (US 6115676).

Regarding claims 6 and 13, Coppola, Chamarti, and Driscoll do not expressly disclose wherein transmitting a communication that indicates the duration of the power interruption to an external monitoring system comprises:
responding to a request received from the external monitoring system for power interruption data, or transmitting load profile data at an end of a next load profile interval.

Rector discloses wherein transmitting a communication that indicates any of its metering data to an external monitoring system comprises:
responding to a request received from the external monitoring system for any of its metering data, or transmitting load profile data at an end of a next load profile interval (see column 5 lines 20-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti and Driscoll with the teachings of Rector, supporting communication if polled for a request, for the advantageous benefit of allowing the meter to report outage information upon demand. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Chamarti (US 20130119974), Driscoll (US 20160154040), and Inoue (US 20190029074).

Regarding claims 7 and 14, Coppola discloses wherein the control device comprises memory and wherein the control device is further configured for:
storing a value in memory for the duration of the power interruption (see column 6 lines 4-40: storing data in memory upon detection of outage; reading values form memory after outage). 

Coppola, Chamarti, and Driscoll do not expressly disclose after transmitting the communication that indicates the duration of the power interruption, resetting the value.

Inoue discloses transmitting data from a device and after transmitting the communication that indicates the data, deleting the data values transmitting the values (see paragraphs 0051-0171). 
would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti and Driscoll with the teachings of Inoue, i.e. deleting/resetting data values in the local device after transmitting the data values to a remote device, for the advantageous benefit of removing old data and making room for new data/readying the data registers for new values. As such it would have been obvious to reset/delete the previously discussed outage duration values after they have been transmitted. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Chamarti (US 20130119974), Driscoll (US 20160154040), and Iida (JP-2006184218-A), see attached English translation.

Regarding claim 16, Coppola discloses a display device (see Fig. 2: Display 16). 

Coppola, Chamarti, and Driscoll do not expressly disclose wherein the control device is further configured for displaying the duration of the power interruption on the display device.

Iida discloses a power meter with a display device wherein the power meter/control device is further configured for displaying the duration of the power interruption on the display device (see Abstract and page 4 6th paragraph and page 3 9th paragraph: In S8, when it is determined that the charge is discounted, the number of power outages and the power outage time are displayed on the display means 40, discussed implementing invention via computer/control device)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Chamarti and Driscoll with the teachings of Iida, displaying the outage duration on the display device, for the advantageous benefit of allowing a user to view the outage time.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Driscoll (US 20160154040).

Regarding claim 17, Coppola discloses a method of operating an electric meter to identify power interruptions (see Abstract, Figs. 1-2, and column 4 lines 50 – column 5 line 15; and see Figs 4-5 and column 6 lines 28-40: electric meter that includes determining outage time determine based on elapsed time between the start and end of the outage) comprising: 
operating, with a battery in the electric meter, at least one component in the electric meter in response to a first power interruption in a power line connected to the electric meter (see column 3 lines 40-65 and column 6 lines 3-30: operating clock using battery during power interruption/outage); and 
identifying, with a control device in the electric meter, a duration of the first power interruption based on a duration of a time on battery while operating with the battery in the electric meter after the first power interruption (see Figs 4-5 and column 6 lines 28-40: outage time determine based on elapsed time between the start and end of the outage, i.e. duration of time clock was operated using the battery). 

Coppola does not expressly disclose transmitting, with an output device in the electric meter, a message including a total duration of power interruptions including the duration of the first power interruption to an external monitoring system.

Driscoll discloses transmitting, with an output device in the electric meter, a message including a total duration of power interruptions including the duration of the first power interruption to an external monitoring system (see Fig. 3 paragraphs 0021 and 0073-0075: transceiver, and transmitting outage duration to central office). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola with the teachings of Driscoll, i.e. configuring the meter to transmit outage information, for the advantageous benefit of reporting the information to a central office. 

Regarding claim 18, Coppola, previously modified by Driscoll, further discloses operating, with the battery in the electric meter, the control device in the electric meter in response to the first power interruption (column 3 lines 40-65 and column 6 lines 3-30: power line outage detector determines that power is lost and is now operating on battery power); 
receiving, with the control device, a first signal from power line outage detector in the electric meter indicating a start of the time on battery at a start of the first power interruption (see column 3 lines 40-65 and column 6 lines 3-30: power line outage detector determines that power is lost and send signal to microprocessor, corresponds to the start of battery use time/outage time); 
receiving, with the control device, a second signal from the power line outage detector in the electric meter indicating an end of the time on battery at an end of the first power interruption (see Figs 4-5 and column 6 lines 28-39 and column 8 line 60 – column 9 line 5: detects resumption of power of line 55 and sends signal/pulse to microprocessor, i.e. microprocessor receives signal that corresponds to the end of the power interruption); and 
identifying, with the control device, the duration of the time on battery based on a difference in time between receiving the first signal and receiving the second signal (see Figs 4-5 and column 6 lines 28-40: outage time determine based on elapsed time between the start and end of the outage).
While the prior art disclose wherein the power supply and the power line outage detector are separable, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the power supply and the power line outage detector since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v: Detroit Stove Works, 150 U.S. a64 (1893). The meeting the limitations of wherein the power supply implements the functions of the power line outage detector. 

Regarding claim 19, Coppola, previously modified by Driscoll, further discloses operating, with the battery in the electric meter, a real time clock (RTC) in the electric meter in response to the first power interruption (see Fig. 2 and column 6 lines 4-30: battery connected to real time clock in response to detected outage);
operating, with a power supply in the electric meter, the control device at an end of the first power interruption (see Fig. 2, column 5 line 51 – column 6 line 26, and column 8 lines 60-69: power supply connected to power lines, display pair of connections/terminal pair with the power line, powers all components during normal operation, upon resumption battery is disconnected and due to resumption of main supply voltage); and 
identifying, with the control device, the duration of the time on battery based on a difference in time between a timestamp of a shutdown event stored in an event log in a memory in the electric meter and a time of the RTC at the end of the first power interruption (see Figs 4-5 and column 6 lines 4-40: outage time determine based on elapsed time between the start and end of the outage, time being with writing real time data in log and during is determined using the time of a RTC at the end fo the power interruption).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 5216357) in view of Driscoll (US 20160154040) and Teague (US 7457991).

Regarding claim 20, Coppola and Driscoll do not expressly disclose identifying, with the control device, the total duration of power interruptions by adding the duration of the first power interruption to a value stored in a memory of the electric meter corresponding to a sum of durations of power interruptions that occurred prior to the first power interruption.

Teague discloses a system/method that includes identifying the total duration of power interruptions by adding/summing the length of times of outages, i.e. adding the duration of a first power interruption value with other values (see Table 2: determines a total outage time for each system via a sum of lengths of times of outages). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coppola in view of Driscoll with the teachings of Teague, i.e. summing the first outage time with other outage times, for the advantageous benefit of computing a total outage time. Once modified, it would have been obvious to add the current outage time, i.e. the recited first power interruption value, with past/prior outage times in order to compute a total outage time for the power meter. 



Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn (US 20170271915) discloses using an RTC to monitor start and stop times of outages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865